DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0214572).

Regarding Claims 1-4, Cho teaches an organic electroluminescent device comprising a first electrode, a second electrode facing the first electrode, a light-emitting layer between the first electrode and the second electrode, and an electron transport layer and an electron buffer layer between the light-emitting layer and the second electrode (abstract) wherein the electron buffer layer comprises at least one of the compound represented by the following formula 1 and the compound represented by the following formula 2 (paragraph 10). 
The office views the above as inclusive of two compounds represented by the following formula 1 in the electron buffer layer. Specific examples of formula 1 include (paragraph 48): 


    PNG
    media_image1.png
    438
    385
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    393
    414
    media_image2.png
    Greyscale

B-56 and B-43 are viewed as host materials for the electron buffer layer. 
B-56 reads on applicants’ Formula 1 and1-9 wherein Y1 = RR13, R13 = -L1-(Ar1)d, L1 = phenylene, Ar1 = triazine, R1-R3 = H.
B-43 reads on applicants’ Formula 2, 2-1 wherein X21 = N; Y21 = O; R21 = phenyl; R22 = H; and R23 = L21-Ar21, L21 = phenylene, Ar21 = triazine.
There are a number of examples for Cho’ formula 1 and said examples are viewed as functional equivalent and readily exchangeable, absent unexpected results.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have selected from various functional equivalent materials for the electron buffer layer which would have included the above examples which read on the instant limitations, absent unexpected results (per claims 1-3).
Ar21 = triazine (per claim 4).


Allowable Subject Matter I	
 Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Ar2 (per claim 5)
Compounds of formula 1 and 2 (per claims 6-7)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Cho teaches applicants’ Formula 1 and 2:
not in the light emitting layer (per claim 8)
does not teach 3-1 (per claim 9)
does not teach the OLED of claim 11
Claims 8-12 allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786